Citation Nr: 0503851	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  03-11 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for the residuals of a meniscectomy of the right 
knee.

2.  Entitlement to an initial disability rating in excess of 
10 percent for instability of the right knee.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 



INTRODUCTION

The veteran retired from the U.S. Army in March 1998 with 
over 21 years of active duty service, including service from 
July 1966 to July 1968, the period in which the disability at 
issue arose.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.  The RO, in relevant part, 
increased the evaluation for the veteran's residuals of a 
meniscectomy of the right knee to 10 percent disabling.  In 
an April 2004 rating decision, the RO, in relevant part, 
granted service connection for instability of the right knee 
and assigned an initial 10 percent evaluation.  The veteran 
timely perfected an appeal of these determinations to the 
Board.  


FINDINGS OF FACT

1.  The veteran's residuals of a meniscectomy of the right 
knee are manifested by impairment that results in chronic and 
recurrent pain on motion and slight overall limitation of 
motion of the knee due to pain; however, even when pain is 
considered, the veteran's right knee disability is not shown 
to result in functional loss consistent with or comparable to 
limitation of motion of the right leg to 30 degrees on 
flexion or to 15 degrees on extension, or to otherwise result 
in functional loss due to limitation of motion that warrants 
the assignment of a higher evaluation.  

2.  The veteran's instability of the right knee is productive 
of no more than slight impairment of that knee.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for the residuals of a meniscectomy of the right knee 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5259, 5260, 5261 (2004).

2.  The criteria for a disability rating in excess of 10 
percent for instability of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board observes that the Veterans Claims Assistance Act of 
2000 redefined VA's duty to assist a veteran in the 
development of a claim.  Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) [hereinafter VCAA].  This law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  

In this case, the record reflects that VA has made reasonable 
efforts to notify the veteran and his representative of the 
information and medical and lay evidence necessary to 
substantiate his claims.  VA provided the veteran with a copy 
of the appealed July 2002 rating decision, February 2003 
Statement of the Case, April 2004 rating decision, and April 
2004 Supplemental Statement of the Case.  These documents 
provided notice of the law and governing regulations, as well 
as the reasons for the determinations made regarding his 
claims.  Specifically, the documents contained the pertinent 
provisions of VA's Schedule for Rating Disabilities, 
including the diagnostic codes and associated rating 
criteria.  See 38 C.F.R. Pt. 4 (2004).  By way of these 
documents, the veteran was also specifically informed of the 
information and evidence previously provided to VA or 
obtained by VA on his behalf.  In addition, in a July 2004 
letter, VA specifically informed the veteran and his 
representative that to substantiate a claim for an increased 
rating the evidence must show that his disability has gotten 
worse.  

In addition, the record reflects that VA has made reasonable 
efforts to inform the veteran and his representative of the 
evidence he was responsible for submitting and what evidence 
VA would obtain on his behalf.  Specifically, in a December 
2000 letter, VA informed the veteran that VA would attempt to 
obtain any evidence that he identifies relevant to his 
appeal.  VA also asked the veteran to identify all health-
care providers that have treated him for his disability so 
that VA could request records from them on his behalf.  In 
another letter, dated in July 2004, VA informed the veteran 
that VA would assist in obtaining relevant records and asked 
the veteran to identify sources of any relevant records, 
including medical and employment records, so that VA could 
request those records on his behalf.  VA also asked the 
veteran to inform VA of any additional information or 
evidence relevant to his claims.  Lastly, VA informed the 
veteran that it is his responsibility to ensure that VA 
receives all the evidence necessary to support his claims.  
Thus, the Board finds that the veteran was informed of the 
evidence he was responsible for submitting and the evidence 
VA would obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The Board also finds that the 
veteran was informed that he could submit any records in his 
possession relevant to his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service medical records, post-service VA and non-VA 
medical records, VA exam reports, and statements made by the 
veteran in support of his claims.  In addition, the veteran 
has not indicated any outstanding records.  Moreover, the 
veteran has not responded to the July 2004 letter requesting 
any additional evidence relevant to his appeal.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2004) (describing harmless error).  In this 
case, because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the veteran covering all content 
requirements prior to the initial unfavorable rating decision 
is harmless error.  Under the circumstances in this case, the 
Board finds that the veteran has received the notice and 
assistance contemplated by law and adjudication of his claims 
poses no risk of prejudice to the veteran.  See Bernard v. 
Brown, supra.  

Factual Background

A review of the record shows two reports from a private 
physician.

A June 2000 report by J. Albright, MD, reflects that within 
the past 6 months the veteran has experienced pain, decreased 
flexibility, and occasional clicking of the right knee.  Dr. 
Albright noted a history of right knee surgery, consisting of 
a Slocum procedure and meniscectomy, in 1967 for what sounds 
like an unstable knee resulting from an earlier football 
injury.  

Physical exam showed a long medial scar from knee distally 
and slight genu varum on the right versus the left.  There 
was slight effusion within the knee on palpation.  There was 
full range of motion of the right knee with nonspecific 
crepitus within the knee.  There was mild lateral to valgus 
stress testing.  McMurray, Lachman, and tibial fallback tests 
were negative.  Multiple views of the right knee including 
weight-bearing views showed significant decrease in medial 
joint space height.  Dr. Albright stated that the veteran was 
post meniscectomy arthrosis of the right knee and that the 
knee was stable.  Dr. Albright recommended activity 
modification and judicious use of analgesic anti-inflammatory 
medication, and stated that prognosis was guarded and that 
the veteran will eventually need total knee replacement.  

An April 2001 report by Dr. Albright reflects that the 
veteran has had persistent disabling achy pain the right knee 
since the last visit.  Objective findings were unchanged from 
last June's exam.  X-rays showed further decreased medial 
joint line space height.  Dr. Albright stated that the 
veteran has advancing post-meniscectomy arthrosis of the 
right knee becoming more symptomatic and disabling.  Dr. 
Albright recommended total knee replacement.  

The record contains also several VA outpatient treatment 
notes.

An August 2001 VA treatment note shows complaints of 
increasing right knee pain with use of analgesic anti-
inflammatory medication.  The veteran reported exercising 2 
hours daily on Stairmaster, swimming, biking, and with 
weights.  Exam of the extremities revealed smooth, well-
balanced gait; full range of motion; and 5 out of 5 muscle 
strength bilaterally.  

An April 2002 VA treatment note reflects increasing right 
knee pain in the past year with increasing pain going up or 
down stairs and with activity.  The veteran noted giving up 
skiing and running.  Physical exam showed right knee going 
into a varus thrust with ambulation, full range of motion 
with no effusion, somewhat lax medial collateral ligament on 
the right, bilateral patellofemoral apprehension and 
crepitus, and intact peripheral pulses.  X-rays showed 5 
degrees of deformity of the right femoral tibial angle and 
bilateral subluxing patella with degenerative changes of the 
patella.  Presumptive diagnosis was varus deformity of the 
right knee and chondromalacia patella bilaterally secondary 
to hypomobility.  Treatment consisted of bilateral cartilage 
knee braces, bilateral orthotics for his 7-mm lateral heel 
and sole wedges.  

An August 2002 VA treatment note reflects a lot of pain in 
the right knee, use of arthritic strength Tylenol, and 
inability to run - but the veteran is able to walk on a 
treadmill and bike with pain.  Physical exam showed muscle 
strength within normal limits, irregular gait, right knee 
with tenderness, no swelling, moderate crepitus, and no 
distal edema.  

An August 2003 VA treatment note reflects continuing right 
knee pain and use of 2 Aleve daily as well as a knee brace.  
Physical exam showed muscle strength within normal limits and 
gait as smooth and well balanced.  

The record also contains several VA exam reports.

An August 2001 VA exam report reflects a history of a right 
knee injury playing football in 1966 with a meniscectomy in 
1967.  The veteran reported developing considerable pain in 
the right knee since 1995, and that the pain lasts 24 hours a 
day.  The veteran's orthopedist has recommended total knee 
replacement.  The veteran stated that he is unable to run, 
parachute, or sit for prolonged periods of time.  He also 
stated that he is able to work but that his work is limited 
and that he wears a brace.  He reported weakness, stiffness, 
occasional swelling, fatigability, and lack of endurance; but 
no heat or redness, giving away, or locking.  He also 
reported flare-ups 10 times per day that last 4 to 5 minutes, 
of a shooting pain that is moderate in degree and caused by 
sitting, standing, and walking, and alleviated by aspirin and 
glucosamine.  Lastly, the veteran reported no dislocation or 
subluxation.  

Physical exam revealed an abnormal and antalgic gait with 
pain in the medial aspect of the right knee with each step 
and an 8.5-inch scar in the medial aspect, extending from the 
knee down to the calf.  Measurements were right thigh 22 
inches, left thigh slightly  larger at 22.5 inches, both 
knees at 17 inches, right calf slightly atrophied at 16 
inches, left calf at 16.5 inches, both ankles at 10.5 inches, 
and length of each lower extremity at 36 inches.  On 
standing, the veteran presented a definite genu valgum of 10 
degrees due to the medial compartment problem in his right 
knee.  Knee reflex was present bilaterally.  There was a 
definite weakness of flexion and extension of the right knee.  
There was a suggestion of very slight loss of tactile 
sensation on the lateral aspect of the right knee.  There was 
no anterior, posterior, medial, or lateral instability of 
either knee.  Range of motion of the right knee was from 0 to 
105 degrees, with pain developing, actively, and passively 
only to 110 degrees.  Extension was to 0 degrees.  

The diagnosis was meniscectomy, right knee, 1967, with pain, 
limitation of motion, valgus deformity, weakness, and 
degenerative joint disease.  The examiner stated that on exam 
of the right knee there was the presence of pain, limitation 
of motion, valgus deformity, and weakness, and that these 
findings were supported by objective evidence and were 
consistent with the history and pathology of the disability.  
The examiner also stated that the veteran's knee flexion is 
markedly diminished, and that during a flare-up the veteran 
would not be expected to lose more than 5 to 10 degrees, at 
the most.

A November 2002 exam report notes that the veteran has been 
experiencing rapidly increasing pain, weakness, stiffness, 
fatigability, and lack of endurance of the right knee.  The 
veteran rated his daily baseline discomfort at a 4 to 5 out 
of 10, which will reach 10 in intensity during flares, which 
occur every one to two weeks.  He also noted some significant 
morning stiffness and stiffness following prolonged periods 
of sitting, including watching a movie or driving.  He denied 
increased local heat or redness, acknowledged only occasional 
swelling, and denied significant instability and/or 
catching/locking of the knee joint.  He stated that he 
refrains from formerly enjoyed sports of tennis and skiing 
secondary to the right knee condition; that he currently 
sleeps with a pillow between his knees and is awakened 
several times a week with nocturnal knee aching; and that he 
presently takes high daily doses of arthritis-strength 
Tylenol, MSM, and glucosamine nutritional supplements.  The 
veteran also stated that he maintains an overall high degree 
of physical conditioning and is diligently performing short-
arc quadriceps and hamstring exercises to maintain as much 
function as possible; however, he noted that he is unable to 
demonstrate a number of specific physical maneuvers involved 
in training due to his worsening knee condition.  He reported 
regularly wearing a prescribed heavy-duty knee brace and 
wearing a lighter neoprene sleeve most evenings while 
sleeping.  In addition, the veteran received a strong 
recommendation from a local orthopedist of total knee 
replacement, given the rapidly worsening condition; and a 
second opinion recommending a high tibial osteotomy.  

Physical exam showed a 20-cm longitudinal scar along the 
medial aspect of the right knee that was well healed and 
nontender.  There was a generalized bony enlargement of the 
right knee joint.  There was no obvious effusion, increased 
warmth, or erythema.  There was no peripatellar or joint line 
tenderness.  There was moderate crepitance with range of 
motion.  Drawer, Lachman, and McMurray tests were negative.  
There was mild lateral laxity secondary to valgus stress.  
Circumferential measurements at midthigh and knee were 21 
inches and 17 inches, respectively, for the right; and 21 
inches and 16 inches on the left.  Range of motion findings 
showed 0 degrees of extension and 100 degrees of flexion, 
with mild discomfort.  The examiner noted that no additional 
flexion was gained by passively assisting.  There was mild 
weakness with opposed extension and flexion of the right knee 
relative to the left.  There was no distal neurovascular 
deficit with palpation of the posterior tibialis and dorsalis 
pedis pulses and sensory testing of the right and left foot.  
The diagnosis was moderately severe post-traumatic and post-
surgical degenerative osteoarthritis of the right knee with 
remote right meniscectomy and Slocum procedure, significant 
varus deformity, and significant limitation of motion of the 
right knee.

An April 2004 VA exam report notes that the veteran has 
developed significant degenerative arthritic changes in his 
right knee over the years and that he has worn a brace lately 
for cruciate ligament control.  Range of motion findings 
showed from 0 degrees of extension to 115 degrees of flexion, 
at which point there was some pain.  There was no effusion.  
There was a positive Lachman sign, which was of a 2+ grade, 
with mild medial laxity.  There was some discomfort on medial 
rotation of the knee joint.  There appeared to be some 
increased instability in the right knee.  The diagnosis was 
right knee post-traumatic arthritis, moderately severe.  The 
examiner noted that there was evidence of pain and 
instability on exam, with likelihood of fatigability with 
long-term use, especially on uneven ground.  The examiner 
also stated that flare-ups with effusions are likely to be 
accompanied by decrease in range of motion of 20 degrees of 
flexion and 5 to 10 degrees of extension, and that this was 
less likely to occur with the use of the brace.  



Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2004).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7 (2004).  Where 
the Rating Schedule does not provide for a noncompensable 
evaluation for a particular disability, such an evaluation 
will be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2004).  The 
veteran's entire history is reviewed when making disability 
evaluations.   See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2004).  

Residuals of a Meniscectomy of the Right Knee

The veteran's residuals of a meniscectomy of the right knee 
are currently evaluated as 10 percent disabling under 
Diagnostic Code 5259.  Under that diagnostic code, a 10 
percent evaluation is available for symptomatic removal of 
semilunar cartilage, and this is the maximum benefit allowed 
under the code.  

Because the veteran is already receiving the maximum 
schedular rating permitted under Diagnostic Code 5259, his 
disability must be rated by analogy under another diagnostic 
code in order to determine whether the increased rating 
sought on appeal should be granted.  Therefore, the Board 
next turns to the appropriateness of evaluating the veteran's 
disability under Diagnostic Codes 5260 and 5261, which rate a 
veteran's disability based on limitation of motion.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5260, 5261; see also Butts 
v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of Diagnostic Code should be upheld so long as 
it is supported by an explanation and evidence).

After a review of the record, the Board notes that flexion of 
the right knee ranged from full to 100 degrees, and extension 
was full to 0 degrees.  In this regard, the Board observes 
that such findings do not warrant compensable evaluations 
under either Diagnostic Code 5260 or 5261.  Although the 
veteran's right knee disability is productive of chronic pain 
and slight functional impairment, the Board reiterates that 
this disability is evaluated based on limitation of motion 
due to pain.  Thus, given the range of motion findings, which 
are consistent with a noncompensable evaluation under both 
Diagnostic Codes 5260 and 5261, a rating greater than 10 
percent is not appropriate.  

The Board has considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's residuals of a meniscectomy of 
the right knee.  However, because the evidence shows that the 
veteran does not have ankylosis of the knee or impairment of 
the tibia and fibula, and in the absence of clinical evidence 
of disability comparable to knee ankylosis or impairment of 
the tibia and fibula, a rating greater than 10 percent is not 
warranted under Diagnostic Code 5256 or 5262.  

Furthermore, the Board has considered whether the veteran's 
residuals of a meniscectomy of the right knee presents an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2004); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  In this regard, the Board notes that the 
veteran's disability has not been shown objectively to 
interfere markedly with employment (i.e., beyond that 
contemplated in the assigned ratings), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide an 
additional basis for a disability rating in excess of 10 
percent for the veteran's residuals of a meniscectomy of the 
right knee.


Instability of the Right Knee

The Board notes that this is an initial rating case, and 
consideration will be given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

The veteran's instability of the right knee is currently 
evaluated as 10 percent disabling under Diagnostic Code 5257.

Pursuant to Diagnostic Code 5257, severe recurrent 
subluxation or lateral instability warrants a 30 percent 
evaluation; moderate recurrent subluxation or lateral 
instability warrants a 20 percent evaluation; and slight 
recurrent subluxation or lateral instability warrants a 10 
percent evaluation.  

The Board notes that the April 2002 VA treatment note showed 
a somewhat lax medial collateral ligament of the right knee 
and subluxing patella.  The Board also notes that at the 
November 2002 VA exam the veteran denied significant 
instability and/or catching/locking of the knee, and exam 
findings showed mild lateral laxity.  Most recently, the 
April 2004 VA exam report also reflected mild medial laxity.  
Given the above, the Board finds that the veteran's right 
knee instability warrants a 10 percent rating under 
Diagnostic Code 5257.  A higher evaluation is not warranted 
as the veteran's disability is not reflective of moderate 
recurrent subluxation or lateral instability.  

Furthermore, the Board has considered whether the veteran's 
instability of the right knee presents an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of 
extra-schedular ratings is warranted.  See 38 C.F.R. 
§ 3.321(b)(1); Bagwell v. Brown, supra.  In this regard, the 
Board notes that the veteran's disability has not been shown 
objectively to interfere markedly with employment (i.e., 
beyond that contemplated in the assigned ratings), to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide an 
additional basis for a disability rating in excess of 10 
percent for the veteran's instability of the right knee

The Board notes that there appears to be no identifiable 
period of time since the effective date of service connection 
during which the veteran's instability of the right knee was 
more than 10 percent disabling.  Thus "staged ratings" are 
inapplicable to this case.


ORDER

A disability rating in excess of 10 percent for the residuals 
of a meniscectomy of the right knee is denied.

An initial disability rating in excess of 10 percent for 
instability of the right knee is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


